DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Victor Cardona on 04/11/2022.

The application has been amended as follows: 
                                                          In the Claims
3.	Cancel the withdrawn claims 9-14 from the application.
In claim 1, lines 4-5, replace “providing at least one mold for forming the sheet configure to produce said component” with --providing at least one mold for molding the sheet to produce said component--.
	In claim 1, line 14, replace “to receive the sheet” with --to receive a sheet--.
	In claim 1, line 18, replace “arranged to heat said plurality of sheets” with -- arranged to heat each of said plurality of sheets--.
	In claim 1, line 19 replace “at areas of said plurality of sheets” with --at areas of 
each of said plurality of sheets--.
	In claim 1, lines 22-23, replace “so as to vary the position of the sectors” with -- so as to vary positions of the sectors--.
	In claim 1, line 29, replace “subjecting the plurality of sheets” with --subjecting each of the plurality of sheets--.
	In claim 1, line 30, replace “uniformly cooling the locally-heated plurality of sheets” with --uniformly cooling the locally-heated each of the plurality of sheets--.
In claim 15, lines 4-5, replace “providing at least one kiln to carry out a heating step of a sheet, prior to forming said sheet” with --providing at least one kiln to carry out a heating step of the sheet, prior to molding said sheet--.
	In claim 15, line 12, replace “configured to receive the sheet” with --configured to receive a sheet--.
	In claims 15, lines 16-17, replace “the roller-shaped main body is arranged to heat said plurality of sheets at areas of said plurality of sheets in contact with said first portion of the roller body” with --the roller-shaped main body is arranged to heat each of said plurality of sheets at areas in contact with said first portion of the roller body--.
	In claim 15, lines 19-20, replace “so as to vary the position of the plurality of sectors” with --so as to vary positions of the plurality of sectors--.
	In claim 15, at the beginning of line 21, replace “inserting the sheet” with -- inserting each sheet--.
	In claim 15, at the beginning of line 22, replace “heating different areas of the sheet” with --heating different areas of each sheet--.
	In claim 15, at the beginning of line 25, replace “subjecting the sheet to” with -- 
subjecting each sheet to--.

Allowable Subject Matter
4.	Claims 1-8 and 15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed for the same reasons as indicated in the Non-final Office action mailed on 01/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733       

/JESSEE R ROE/Primary Examiner, Art Unit 1759